Case 1:20-cv-01786-RBJ Document 20 Filed 01/13/21 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-01786-RBJ

ALI WIGLE,
     Plaintiff,

       v.

GEORGE BONNIE CRIBBS III and
SHARING MAGICAL MOMENTS, LLC
     Defendants.


                           PLAINTIFF'S NOTICE OF DISMISSAL



        Plaintiff files this notice of dismissal under Federal Rule of Civil Procedure

 41(a)(1)(A)(i).

    1. On June 17, 2020 Plaintiff sued Defendants. In December 2020, the Parties settled all
       claims.

    2. Defendants have been served with process and has not served an answer or a motion

        for summary judgment.

    3. This case is not a class action under Federal Rule of Civil Procedure 23, a derivative

        action under Rule 23.1, or an action related to an unincorporated association under

        Rule 23.2.

    4. This case is not governed by any federal statute that requires a court order for

        dismissal of the case.

    5. A receiver has not been appointed in this case.

    6. Plaintiff has not previously dismissed any federal or state-court suit based on or
Case 1:20-cv-01786-RBJ Document 20 Filed 01/13/21 USDC Colorado Page 2 of 2




         including the same claims as those presented in this case.

     7. This dismissal is with prejudice.

Respectfully submitted January 13, 2021


                                             s/ Scott E. Brenner_____________
                                             Scott E. Brenner
                                             Thomas P. Howard, LLC
                                             842 W. South Boulder Rd. Ste. 100
                                             Louisville, CO 80027
                                             Tel: (303) 665-9845
                                             Fax: (303) 665-9847
                                             Email: sbrenner@thowardlaw.com
                                             Attorneys for Plaintiff
